ANDERSON, Circuit Judge,
concurring:
I concur under the compulsion of the “deference rule” and Judge Lumbard’s analysis of the applicability of 654(a)(1) and 655(a) of 29 U.S.C.
In so doing, it is my hope that we are not promoting “delay [of] the day when the occupational safety and health regulations will be written in clear and concise language so that employers [and others concerned] will be better able to understand and observe them.” Diamond Roofing v. OSHRC, 528 F.2d 645, 650 (5th Cir. 1976).